Per Curiam.
The defendant-appellant, Robert L. Roth, appeals from his conviction on a charge of possessing cocaine with intent to deliver.
The relevant facts are set forth in State v. Roth, 213 Neb. 900, 331 N.W.2d 819 (1983), Roth I, a single-judge opinion which determined that the district court erred in suppressing certain physical evidence. Thereafter, defendant proceeded to trial on stipulated facts, preserving the question as to whether the physical evidence admitted by the district court into evidence pursuant to Roth I should in fact have been suppressed.
We adopt the reasoning and rationale set forth in Roth I, hold that the physical evidence should not have been suppressed, and affirm.
Affirmed.